EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen T Straub on 9/8/2021.

Claim 1 (currently amended): A method of operating a communications system, comprising:
	receiving, from a real time communications entity by a Network Address and Port Translation (NAPT) device, a first reservation request for a public IP address and port number pair interface of the NAPT device for use by a first media session;
	reserving, at the NAPT device, a first public IP address and port number pair interface of the NAPT device in response to said first reservation request; 
	upon reserving the first public IP address and port number pair interface of the NAPT device for use by the first media session, controlling [[a]] the Network Address and Port Translation (NAPT) device to operate in a learning mode of operation respect to determining a remote IP address and port number pair corresponding to an interface of a first device, said interface of said first device being used for the first media session;
	 subsequent to reserving the first public IP address and port number pair interface of the NAPT device for use by the first media session, receiving at [[a]] the first public Internet Protocol (IP) address and port number pair interface of the NAPT device a first media packet from the first device while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session;
the real time communications entity from an IP address and port number pair translation table located in the NAPT device based on a public IP address and a port number of the public IP address and port number pair interface at which the first media packet was received while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session;
	transmitting the first media packet from the NAPT device to the first private IP address and port number pair interface of the real time communications entity while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session.

Claim 2 (original):	The method of claim 1, wherein said real time communications entity is a session border controller located in the cloud.

Claim 3 (original):	The method of claim 2, wherein said session border controller and said NAPT device are located in the same IP realm.

Claim 4 (currently amended):	     The method of claim 3, 
	wherein the NAPT device determines the remote IP address and port number pair corresponding to the interface of the first device being used for the first media session from a proprietary message received from the real time communications entity;
	wherein said real time communications entity is located on the signaling and media path between the first device and a second device; and
	wherein said first media session is established between the first device and the second device  
	
	


Claim 5 (currently amended): The method of claim [[4]] 3, 
	wherein said NAPT device is implemented as a virtual machine located in the cloud. 

Claim 6 (currently amended):	     The method of claim [[5,]] 1,
	 wherein said reserving, at the NAPT device, the first public IP address and port number pair interface of the NAPT device in response to said first reservation request includes updating the IP address and port number pair translation table located in the NAPT device to include information indicating all media packets received at the first public IP address and port number pair interface of the NAPT device without source IP address and port number pair information known to the NAPT device are to be transmitted to the first private Internet Protocol address and port number pair corresponding to the first private IP address and port number pair interface of the real time communications entity from a first private IP address and port number pair interface of the NAPT device.

Claim 7 (original):	The method of claim 6, wherein the source IP address and port number pair information known to the NAPT device are source IP address and port number pairs identified to said NAPT by said real time communications entity in connection with media sessions for which media packets are being received at the first public IP address and port number pair interface of the NAPT device.

Claim 8 (original):	The method of claim 6, 
	wherein the first reservation request from the real time communications entity includes information identifying the first private IP address and port number pair corresponding to the first private IP address and port number pair interface of the real time communications entity.

Claim 9 (currently amended):     The method of claim 8 further comprising:
	receiving at the NAPT device from the real time communications entity a message indicating the remote IP address and port number pair corresponding to the interface of the first device being used for the first media session; and
	controlling, the NAPT device, to switch from operating in the learning mode of operation respect to determining the remote IP address and port number pair corresponding to the interface of the first device to operating in a learned mode of operation in connection with the remote IP address and port number pair corresponding to the interface of the first device.

Claim 10 (original):	The method of claim 9 further comprising:
	after receiving at the NAPT device from the real time communications entity the message indicating the remote IP address and port number pair corresponding to the interface of the first device being used for the first media session updating information in the IP address and port number pair translation table located in the NAPT device, said updating information in the IP address and port number pair translation table located in the NAPT device comprising including information indicating that any media packets received at the first public IP address and port number pair interface of the NAPT device including a source IP address and port number pair corresponding to the remote IP address and port number pair corresponding to the interface of the first device are to be transmitted to the first private IP address and port number pair of the real time communications entity from the first private IP address and port number pair interface of the NAPT device.

Claim 11 (original):	The method of claim 10,
	 wherein said updating information in the IP address and port number pair translation table located in the NAPT device further comprises: indicating all media packets received at the first public IP address and port number pair interface of the NAPT device with an unknown source IP address and port number pair are to be discarded.

Claim 12 (currently amended):	The method of claim 2 further comprising:
	  receiving at the first public Internet Protocol (IP) address and port number pair interface of the NAPT device a second media packet from the first device while operating in a learned mode of operation respect to determining the remote IP address and port number pair corresponding to the interface of the first device, said second media packet including a source IP address and port number pair matching the remote IP address and port number pair of the first device;
	obtaining the first private Internet Protocol address and port number pair corresponding to the first private IP address and port number pair interface of the real time communications entity from the IP address and port number pair translation table located in the NAPT device based on: (i) the public IP address and port number pair of the public IP address and port number pair interface at which the second media packet was received, and (ii) the source IP address and port number pair included in the second media packet while operating in said learned mode of operation with respect to determining the remote IP address and port number pair corresponding to the interface of the first device;
	transmitting the second media packet from the NAPT device to the first private IP address and port number pair interface of the real time communications entity while operating in said learning mode of operation with respect to determining the remote IP address and port number pair corresponding to the interface of the first device.

Claim 13 (original):	The method of claim 4 further comprising:
	prior to receiving the first reservation request by the NAPT device from the  real time communications entity, receiving at a first public IP address and port number pair interface of the real time communications entity a first session initial protocol message including a first session description protocol offer message from the first device, said first session description protocol offer message including a plurality of candidate IP address port pairs corresponding to the first device for the first media session.

Claim 14 (currently amended):	A 
	
	
	
	a Network Address and Port Translation (NAPT) device, said NAPT device including a first processor, said first processor controlling the NAPT device to:
	receive from a real time communications entity a first reservation request for a public IP address and port number pair interface of the NAPT device for use by a first media session;
	reserve, at the NAPT device, a first public IP address and port number pair interface of the NAPT device in response to receiving said first reservation request; 
	upon reserving the first public IP address and port number pair interface of the NAPT device for use by the first media session, operate in a learning mode of operation with respect to determining a remote IP address and port number pair corresponding to an interface of a first device, said interface of said first device being used for the first media session;
	subsequent to receiving the first reservation request, receive at the first public Internet Protocol (IP) address and port number pair interface of the NAPT device a first media packet from the first device while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session;
	 obtain a first private Internet Protocol address and port number pair corresponding to a first private IP address and port number pair interface of the real time communications entity from an IP address and port number pair translation table located in the NAPT device based on a public IP address and a port number of the public IP address and port number pair interface at which the first media packet was received while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session; and
	transmit the first media packet from the NAPT device to the first private IP address and port number pair interface of the real time communications entity while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session.

Claim 15 (currently amended):	The communications system of claim 14 wherein said first processor further controls the NAPT device to: 
	obtain the private Internet protocol address and port number pair from the translation table corresponding to the interface on the real time communications entity allocated for sending and receiving media packets of said first media session based on the remote IP address and port number pair being used by the first device for the first media session when the real time communications entity is operating in a completed learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session.

Claim 16 (currently amended):	The communications system of claim 15, wherein said real time communications entity is a session border controller.

Claim 17 (currently amended):	The communications system of claim 16, wherein said NAPT device performs an Internet Protocol address multiplexing operation.

Claim 18 (currently amended):	The  communications system of claim 14, 
	
	wherein said NAPT device is implemented as a virtual machine located in the cloud.

Claim 19 (currently amended):	A non-transitory computer readable medium including a first set of computer executable instructions which when executed by a processor of a Network Equipment and Port Translation (NAPT) device cause the NAPT device to perform the steps of: 
	receiving from a real time communications entity a first reservation request for a public IP address and port number pair interface of the NAPT device for use by a first media session;
reserving, at the NAPT device, a first public IP address and port number pair interface of the NAPT device in response to receiving said first reservation request; 
	upon reserving the first public IP address and port number pair interface of the NAPT device for use by the first media session, operating in a learning mode of operation with respect to determining a remote IP address and port number pair corresponding to an interface of a first device, said interface of said first device being used for the first media session;
	 subsequent to receiving the first reservation request, receiving at the first public Internet Protocol (IP) address and port number pair interface of the NAPT device a first media packet from the first device while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session;
	 obtaining a first private Internet Protocol address and port number pair corresponding to a first private IP address and port number pair interface of the real time communications entity from an IP address and port number pair translation table located in the NAPT device based on a public IP address and a port number of the public IP address and port number pair interface at which the first media packet was received while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session; and
	transmitting the first media packet from the NAPT device to the first private IP address and port number pair interface of the real time communications entity while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session.

Claim 20 (currently amended):  The non-transitory computer readable medium .


REASONS FOR ALLOWANCE

1.	The following is an examiner's statement of reasons for allowance: Claims 1-20  are allowed over the prior art of record,  Li et al. (Pub No: US 2005/0076108 A1) and Hoskins et al (Pub No: US 2003/0106067 A1.
The prior art of record does not disclose limitations of  “subsequent to reserving the first public IP address and port number pair interface of the NAPT device for use by the first media session, receiving at  the first public Internet Protocol (IP) address and port number pair interface of the NAPT device a first media packet from the first device while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session;
 obtaining a first private Internet Protocol address and port number pair corresponding to a first private IP address and port number pair interface of the real time communications entity from an IP address and port number pair translation table located in the NAPT device based on a public IP address and a port number of the public IP address and port number pair interface at which the first media packet was received while operating in said learning mode of operation with respect to determining the remote IP address and port number pair being used by the first device for the first media session.” as recited in Applicant's claims 1-20. 
Claims 1-20 of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455